In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                         No. 12-696V
                                  Filed: November 30, 2015

* * * * * * * * * * * * * *               *      UNPUBLISHED
ALLEN HALL, Personal Representative       *
of the Estate of APRIL MICHELL            *
JUSTICE,                                  *
                                          *      Chief Special Master Dorsey
              Petitioner,                 *
                                          *
v.                                        *
                                          *      Attorney’s Fees and Costs; Reasonable
SECRETARY OF HEALTH                       *      Amount Requested to which Respondent
AND HUMAN SERVICES,                       *      Does Not Object.
                                          *
              Respondent.                 *
                                          *
* * * * * * * * * * * * * * *
James C. Wright, Butler, Vines & Babb, PLLC, Knoxville, TN, for petitioner.
Michael P. Milmoe, U.S. Department of Justice, Washington, D.C., for respondent.

                     ATTORNEYS’ FEES AND COSTS DECISION1

        On October 15, 2012, Allen Hall filed a petition for compensation on behalf of his
deceased daughter, April Michelle Justice (“April”), under the National Vaccine Injury
Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2012). Petitioner alleged that as a result
of receiving the Influenza (flu) vaccine on September 4, 2010, April suffered from Chronic
Inflammatory Demyelinating Neuropathy (“CIPD”), which eventually led to her death on May
27, 2014. Petition at 1; Petitioner’s (“Pet’r’s”) Status Report dated June 26, 2014, (ECF No. 51).
On November 25, 2015, the parties filed a stipulation stating that a decision should be entered

1
 Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 (2012)). As provided by Vaccine
Rule 18(b), each party has 14 days within which to request redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of
which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (“the Act”). All citations in this decision to individual
sections of the Act are to 42 U.S.C. §300aa.
awarding compensation. On November 30, 2015, the undersigned issued a decision awarding
compensation to petitioner.

        Also on November 25, 2015, the parties filed a stipulation concerning attorneys’ fees and
costs. Petitioner requests a total award of attorneys’ fees and costs in the amount of $99,088.09.
Stipulation at ¶ 3. Respondent does not object to an award in this amount. Id. In accordance
with General Order #9, petitioner represents that he has not incurred any reimbursable costs in
pursuit of this claim. Id. at ¶ 4.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300aa-15(e). Based on the reasonableness of petitioner’s request and respondent’s lack of
objection, the undersigned GRANTS petitioner’s motion for approval and payment of attorneys’
fees and costs.

       Accordingly, an award should be made as follows:

       1) In the form of a check jointly payable to petitioner and petitioner’s attorney, James C.
          Wright of Butler, Vines & Babb, PLLC, in the amount of $99,088.09.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

        IT IS SO ORDERED.

                                              s/Nora Beth Dorsey
                                              Nora Beth Dorsey
                                              Chief Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.